                                                          THE HONORABLE MARSHA J. PECHMAN

 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9
        GLOBAL CURE MEDICINE, LLC, foreign
10      limited liability company,
                                                                Civil Action No. 2:19-cv-00588-MJP
11
                                    Plaintiff,                  STIPULATED MOTION AND ORDER
12                   vs.                                        TO AMEND CASE SCHEDULE

13                                                              NOTE ON MOTION CALENDAR
        ALFA PHARMA, LLC, a Washington limited                  MARCH 27, 2020
14
        liability company, and Suliman Al-Fayoumi, a
15      Washington resident,
16                                  Defendants.

17
             WHEREAS, the Parties, by and through undersigned counsel, seek a continuance of the
18
     current trial date, dates related to trial, and the date for dispositive motions. The following proposed
19
     new case schedule is submitted pursuant to the telephone conference with the Court held on March
20
     26, 2020, and the Minute Order, Dkt. No. 34. The parties through counsel have met and conferred
21
     and have agreed to hold the deposition of the plaintiff Global Cure Medicine, LLC, by video
22
     conference or in person on or before July 15, 2020.
23
                                                           Current Date             New Date
24
           JURY TRIAL DATE                                 July 27, 2020            December 14, 2020
25         Responses to Requests for Admission             February 28, 2020        July 14, 2020
26         Deposition of the Plaintiff Pursuant to         February 28, 2020        No later than July 14,
           FRCP 30(b)(6)                                                            2020
27
     STIPULATED MOTION AND ORDER
     TO AMEND CASE SCHEDULE - 1
     Civil Action No. 2:19-cv-00588-MJP
               All dispositive motions must be filed                                    March 30, 2020      August 8, 2020
 1
               All motions in limine must be filed                                      June 22, 2020       November 6, 2020
 2             Agreed pretrial order due                                                July 15, 2020       November 30,2020
 3             Trial briefs, proposed voir dire questions,                              July 15, 2020       November 30, 2020
               jury instructions, neutral statement of the
 4             case, and trial exhibits due
 5             Pretrial Conference                                                      July 17, 2020       December 3, 2020

 6                DATED this 27th day of March, 2020.

 7                                                                                     LOWE GRAHAM JONESPLLC
 8                                                                                     s/Mark P. Walters
 9                                                                                     Mark P. Walters, WSBA No. 30819
                                                                                       Walters@LoweGrahamJones.com
10                                                                                     701 Fifth Avenue, Suite 4800
                                                                                       Seattle, Washington 98104
11                                                                                     T:206.381.3300
                                                                                       Attorney for Defendants
12

13                                                                                     SIMBURG, KETTER, SHEPPARD & PURDY, LLP

14                                                                                     s/Melvyn J. Simburg
                                                                                       Melvyn J. Simburg, WSBA #4773
15                                                                                     msimburg@sksp.com
                                                                                       999 Third Avenue, Suite 2525
16
                                                                                       Seattle, WA 98101
17                                                                                     T: 206.382.2600
                                                                                       Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27
     STIPULATED AND ORDER
     TO AMEND CASE SCHEDULE - 2
     Civil Action No. 2:19-cv-00588-MJP
     Global Cure v Alfa Pharma.C19-588.Revised Stipulated Motion Amend Case Schedule
                                                                                       ORDER
 1

 2                IT IS SO ORDERED.
 3
                  Dated this 2nd day of April, 2020.
 4

 5

 6

 7
                                                                                       A
                                                                                       Marsha J. Pechman
 8                                                                                     United States Senior District Judge
 9

10   Presented By:

11   LOWE GRAHAM JONESPLLC
12   s/Mark P. Walters
     Mark P. Walters, WSBA No. 30819
13
     Walters@LoweGrahamJones.com
14   701 Fifth Avenue, Suite 4800
     Seattle, Washington 98104
15   T: 206.381.3300
     Attorney for Defendants
16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED AND ORDER
     TO AMEND CASE SCHEDULE - 3
     Civil Action No. 2:19-cv-00588-MJP
     Global Cure v Alfa Pharma.C19-588.Revised Stipulated Motion Amend Case Schedule
